
	
		II
		112th CONGRESS
		1st Session
		S. 1661
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title V of the Elementary and Secondary
		  Education Act of 1965 to reduce class size through the use of highly qualified
		  teachers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Facilitating Outstanding Classrooms
			 Using Size Act or the FOCUS Act.
		2.Class size
			 reduction
			(a)In
			 generalTitle V of the
			 Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 7201 et seq.) is amended by adding at the end the
			 following:
				
					EClass Size Reduction
						5701.Grant
				program
							(a)PurposesThe
				purposes of this section are—
								(1)to reduce class
				size through the use of highly qualified teachers;
								(2)to assist States
				and local educational agencies in recruiting, hiring, and training 100,000
				teachers in order to reduce class sizes nationally, in kindergarten through
				grade 3, to an average of 18 students per regular classroom; and
								(3)to improve
				teaching in those grades so that all students can learn to read independently
				and well by the end of the grade 3.
								(b)Allotment to
				States
								(1)ReservationFrom
				the amount made available to carry out this part for a fiscal year, the
				Secretary shall reserve not more than 1 percent for the Secretary of the
				Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for
				activities carried out in accordance with this section.
								(2)State
				allotments
									(A)FormulaSubject
				to subparagraphs (B) and (C), from the funds made available to carry out this
				part for a fiscal year and not reserved under paragraph (1) or subsection (j),
				the Secretary shall allot to each State an amount that bears the same relation
				to such funds as the sum of the amounts the State received under subparagraphs
				(A) and (B) of section 2111(b)(2) for the preceding fiscal year bears to the
				sums all States received under such subparagraphs for the preceding fiscal
				year.
									(B)Hold
				harmless
										(i)In
				generalSubject to subparagraph (C) and clause (ii), from the
				amount made available to carry out this part for a fiscal year and not reserved
				under paragraph (1) or subsection (j), the Secretary shall allot to each State
				an amount equal to the amount that such State received for the preceding fiscal
				year under this section.
										(ii)Ratable
				reductionIf the amount made available to carry out this part for
				a fiscal year and not reserved under paragraph (1) or subsection (j) is
				insufficient to pay the full amounts that all States are eligible to receive
				under clause (i) for such fiscal year, the Secretary shall ratably reduce such
				amounts for such fiscal year.
										(C)Allotment of
				additional funds
										(i)In
				generalSubject to clause (ii), for any fiscal year for which the
				amount made available to carry out this part and not reserved under paragraph
				(1) or subsection (j) exceeds the amount made available to the States for the
				preceding fiscal year under section 2111(b), the Secretary shall allot to each
				State the percentage of the excess amount that is the greater of—
											(I)the percentage the
				State received for the preceding fiscal year of the total amount made available
				to the States under section 1122; or
											(II)the percentage so
				received of the total amount made available to the States under section
				2111(b).
											(ii)Ratable
				reductionsIf the excess amount for a fiscal year is insufficient
				to pay the full amounts that all States are eligible to receive under clause
				(i) for such fiscal year, the Secretary shall ratably reduce such amounts for
				such fiscal year.
										(D)ReallotmentIf
				any State does not apply for an allotment under this subsection or does not
				have an application approved under this part for any fiscal year, the Secretary
				shall reallot the amount of the allotment to the remaining States in accordance
				with this subsection.
									(c)Allocation to
				Local Educational Agencies
								(1)AllocationEach
				State that receives funds under this section shall allocate all of such funds
				to local educational agencies within the State, of which—
									(A)80 percent shall
				be allocated to those local educational agencies in proportion to the number of
				children, ages 5 through 17, from families with incomes below the poverty line
				who reside in the school district served by that local educational agency for
				the most recent fiscal year for which satisfactory data are available, compared
				to the number of those children who reside in the school districts served by
				all the local educational agencies in the State for that fiscal year;
				and
									(B)20 percent shall
				be allocated to those local educational agencies within the State in accordance
				with the relative enrollments of children, ages 5 through 17, in public and
				private nonprofit elementary schools and secondary schools within the areas
				served by those local educational agencies.
									(2)ExceptionNotwithstanding
				paragraphs (1) and (2)(B) of subsection (d), if the award to a local
				educational agency under this section is less than the starting salary for a
				new highly qualified teacher for a school served by that local educational
				agency, that local educational agency may use funds made available under this
				section to—
									(A)help pay the
				salary of a full- or part-time highly qualified teacher hired to reduce class
				size, which may be done in combination with the expenditure of other Federal,
				State, or local funds; or
									(B)pay for activities
				described in subsection (d)(2)(A)(iii) that may be related to teaching in
				smaller classes.
									(3)ReallocationIf
				a local educational agency does not apply for an allocation under this
				subsection or if the local educational agency's application is not approved,
				the State shall reallocate the local educational agency's allocation to the
				remaining local educational agencies in the State in accordance with paragraph
				(1).
								(d)Use of
				Funds
								(1)Mandatory
				usesEach local educational agency that receives funds under this
				section shall use those funds—
									(A)to carry out
				effective approaches to reducing class size through use of highly qualified
				teachers to improve educational achievement for both regular and special needs
				children, with particular consideration given to reducing class size in the
				early elementary grades for which some research has shown class size reduction
				is most effective; and
									(B)to create a
				continuum of small classes at each grade level for all students served by the
				local educational agency as the students progress from kindergarten through
				grade 3.
									(2)Permissible
				uses
									(A)In
				generalEach local educational agency that receives funds under
				this section may use those funds for—
										(i)recruiting
				(including through the use of signing bonuses, and other financial incentives),
				hiring, and training highly qualified regular and special education teachers
				(which may include hiring special education teachers to team-teach with regular
				teachers in classrooms that contain children with disabilities and non-disabled
				children) and teachers of special needs children;
										(ii)testing new
				teachers for academic content knowledge, and to meet State certification or
				licensing requirements that are consistent with title II of the
				Higher Education Act of 1965;
				and
										(iii)providing
				professional development (which may include such activities as promoting
				retention and mentoring) for teachers, including special education teachers and
				teachers of special needs children, in order to meet the goal of ensuring that
				all teachers have the general knowledge, teaching skills, and subject matter
				knowledge necessary to teach effectively in the content areas in which the
				teachers teach, consistent with title II of the Higher Education Act of 1965.
										(B)Limitation on
				testing and professional development
										(i)In
				generalExcept as provided in clause (ii), a local educational
				agency may use not more than a total of 25 percent of the funds received by the
				local educational agency under this section for activities described in clauses
				(ii) and (iii) of subparagraph (A).
										(ii)Special
				ruleA local educational agency may use more than 25 percent of
				the funds the local educational agency receives under this section for
				activities described in subparagraph (A)(iii) for the purpose of helping
				teachers who are not yet highly qualified become highly qualified, if—
											(I)10 percent or
				more of the elementary school classes in a school served by the local
				educational agency are taught by individuals who are not highly qualified
				teachers; or
											(II)the State
				educational agency has waived State certification or licensing requirements for
				10 percent or more of such teachers.
											(C)Use of funds by
				agencies that have reduced class sizeNotwithstanding
				subparagraph (B), a local educational agency that has already reduced class
				size in the early elementary grades to 18 or fewer children (or has already
				reduced class size to a State or local class size reduction goal that was in
				effect on November 28, 1999, if that goal is 20 or fewer children) may use
				funds received under this section—
										(i)to
				make further class size reductions in kindergarten through grade 3;
										(ii)to reduce class
				size in other grades; or
										(iii)to carry out
				activities to improve teacher quality (particularly instructional practices in
				small classes), including professional development.
										(3)Supplement, not
				supplantEach local educational agency that receives funds made
				available under this section shall use those funds only to supplement, and not
				to supplant, State and local funds that, in the absence of funds made available
				under this section, would otherwise be expended for activities described in
				this section.
								(4)Limitation on
				use for salaries and benefits
									(A)In
				generalExcept as provided in subparagraph (B), no funds made
				available under this section may be used to increase the salaries of, or
				provide benefits (other than participation in professional development and
				enrichment programs) to, teachers who are not hired under this section.
									(B)ExceptionFunds
				made available under this section may be used to pay the salaries of teachers
				hired under section 306 of the Department of Education Appropriations Act,
				2001.
									(e)Applications
								(1)StatesEach
				State desiring an allotment under this section shall submit an application to
				the Secretary that includes such information as the Secretary may
				require.
								(2)Local
				educational agenciesEach local educational agency desiring an
				allocation under this section shall submit an application to the State that
				includes such information as the State may require. Each such application shall
				include a description of the local educational agency's program to reduce class
				size by hiring additional highly qualified teachers.
								(f)Reports
								(1)State
				activitiesEach State receiving funds under this section shall
				prepare and submit to the Secretary a biennial report on activities carried out
				in the State under this section that provides the information described in
				section 5122(a)(2) with respect to the activities.
								(2)Progress
				concerning class size and qualified teachersEach State and local
				educational agency receiving funds under this section shall annually report to
				parents and the public, in numeric form as compared to the previous year,
				on—
									(A)the State's and
				local educational agency’s progress in reducing class size, and increasing the
				percentage of classes in core academic subjects taught by highly qualified
				teachers; and
									(B)the impact that
				hiring additional highly qualified teachers and reducing class size, has had,
				if any, on increasing student academic achievement.
									(3)NoticeEach
				local educational agency that receives funds under this section shall provide
				to each individual parent of a child who attends a school served by such local
				educational agency timely, written notice if the child has been assigned or has
				been taught for 2 or more consecutive weeks by a substitute teacher, as defined
				by such local educational agency, or a teacher who is not highly
				qualified.
								(g)Private
				SchoolsIf a local educational agency uses funds made available
				under this section for professional development activities, the local
				educational agency shall ensure the equitable participation of private
				nonprofit elementary schools and secondary schools in such activities in
				accordance with section 5142. Section 5142 shall not apply to other activities
				carried out under this section.
							(h)Administrative
				ExpensesA local educational agency that receives funds under
				this section may use not more than 3 percent of such funds for local
				administrative costs.
							(i)Certification,
				Licensing, and CompetencyNo funds made available under this
				section may be used to pay the salary of any teacher unless such teacher is
				highly qualified.
							(j)National
				evaluation
								(1)In
				generalFrom amounts appropriated to carry out this part for each
				of the fiscal years 2012 through 2016, the Secretary shall reserve not more
				than $5,000,000 to award a grant or contract to an independent organization
				outside of the Department for an independent evaluation of the impact of the
				demonstration program under this section.
								(2)Competitive
				basisThe grant or contract described in paragraph (1) shall be
				awarded on a competitive basis.
								(3)ProcessThe
				evaluation under this subsection shall be conducted by an organization that is
				capable of designing and carrying out an independent evaluation that identifies
				the effects of specific activities carried out by State educational agencies
				and local educational agencies under this part on reducing class size and
				improving the pedagogy in small classrooms. Such evaluation shall take into
				account factors influencing student performance that are not controlled by
				teachers or education administrators.
								(4)Matters
				evaluatedThe evaluation described in this subsection
				shall—
									(A)determine the
				number of students who benefitted by reduced class size pursuant to this part,
				including an analysis by student subgroup;
									(B)identify barriers
				to the effectiveness of the class size reduction program under this
				part;
									(C)compare the
				impact of students benefitting from class size reduction under this part to
				participants in comparison groups (of similar demographics) in schools that did
				not receive class size reduction funds under this part;
									(D)identify the
				impact of the program assisted under this part on teachers;
									(E)measure the
				extent to which professional development programs implemented by State
				educational agencies and local educational agencies using funds received under
				this subpart improve instruction;
									(F)analyze whether
				receipt of class size reduction funds under this part results in an improvement
				in student academic achievement; and
									(G)include any other
				analysis or measurement pertinent to this part that is determined to be
				appropriate by the Secretary.
									(5)DisseminationThe
				findings of the evaluation under this subsection shall be widely disseminated
				to the public by—
									(A)the organization
				conducting the evaluation; and
									(B)the
				Secretary.
									5702.National
				class size database
							(a)In
				generalOf the amounts appropriated to carry out this part, the
				Secretary shall reserve not more than $3,500,000 to develop and maintain,
				through the National Center for Education Statistics, a database that
				accurately calculates class size for every school, school district, and State
				in each of the 50 States, the District of Columbia, and the Commonwealth of
				Puerto Rico through the collection of student and teacher data.
							(b)ContractThe
				Secretary, acting through the Commissioner of the National Center for Education
				Statistics, may award a contract, on a competitive basis, for the development
				and maintenance of the database described in subsection (a), to an
				organization, institution, or entity with expertise in data collection and
				class size reduction.
							(c)ReportingEach
				State educational agency that receives funds under this Act shall report to the
				Secretary the following information:
								(1)Annual student
				enrollment data for each school and school district in the State, disaggregated
				by grade level, subgroup of student described in section 1111(b)(2)(c)(v)(II),
				core academic subject, and free or reduced price lunch recipient status.
								(2)Classroom teacher
				data, including the number of teachers at each grade level, at each subject,
				and by highly qualified teacher status.
								(d)Digest of
				Education StatisticsThe National Center for Education Statistics
				shall report class size data in addition to pupil-teacher ratios in the
				National Center's Digest of Education Statistics.
							5703.Definition of
				class size
							(a)In
				generalIn this part, the
				term class size means the number of students, averaged over an
				academic year or the length of a course, who regularly appear in a teacher's
				classroom and for whom the teacher is primarily responsible and accountable,
				which averaged number shall reflect students who have joined a class or left a
				class throughout the duration of a course.
							(b)CalculationsIn calculating class size under subsection
				(a)—
								(1)multiple classes of the same subject shall
				be counted individually, including classes of the same subject taught at
				different times by the same teacher; and
								(2)paraprofessionals and teacher's aides shall
				not be counted as teachers.
								5704.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for each of the fiscal years 2012 through
				2016.
						.
			(b)Table of
			 contentsThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 5618 the following:
				
					
						PART E—Class Size Reduction
						Sec. 5701. Grant program.
						Sec. 5702. National class size database.
						Sec. 5703. Definition of class size.
						Sec. 5704. Authorization of
				appropriations.
					
					.
			3.National
			 Clearinghouse on class sizeSection 133(a) of the Education Sciences
			 Reform Act of 2002 (20 U.S.C. 9533(a)) is amended—
			(1)in paragraph
			 (10)(D), by striking and after the semicolon;
			(2)in paragraph
			 (11), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(12)reserve not more
				than $500,000 from the amount made available to carry out this part for each
				fiscal year in order to develop and maintain, directly or through a contract
				awarded on a competitive basis to an entity, institution, or organization with
				expertise in class size reduction research and resources, a web-based National
				Clearinghouse on Class Size to make publicly available—
						(A)research on class
				size;
						(B)resources on
				school modernization planning;
						(C)resources for
				maximizing existing classroom space; and
						(D)best practices in
				small classroom
				instruction.
						.
			
